Case 1:93-cr-00549-JFK Document 197 Filed 12/07/20 Page 1 of 2

 

 

‘USDC SDNY
| DOCUMEN

UNITED STATES DISTRICT COURT ao LOMICALLY FOULED

  
 

 

: ssnereerergeenrs seria rT ELE

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK DOC |
UNITED STATES OF AMERICAS > [bare ra eb: Ure
~against- : No. 93 Cr. 549 (JFK)
STEVEN CAMACHO and JAIME ORDER
RODRIGUEZ,
Defendants.
Woe Too e een X

JOHN F. KEENAN, United States District Judge:

On November 19, 2020, Defendants Steven Camacho and Jaime
Rodriguez filed a pro se motion seeking early termination of
their terms of supervised release. (ECF No. 196.) Defendants’
motion, which includes a memorandum of law of approximately 18
pages, requests that the Court apply the less stringent standard
generally afforded to pro se litigants. Defendants also request
appointment of counsel.

“[P]ro se litigants generally are entitled to a liberal
construction of their pleadings, which should be read ‘to raise
the strongest arguments that they suggest.’” Green v. United
States, 260 F.3d 78, 83 (2d Cir. 2001) (quoting Graham v.
Henderson, 89 F.3d 75, 79 (2d Cir. 1996)). Here, Defendants
have submitted a comprehensive memorandum of law in support of
their motion. Accordingly, Defendants’ request for appointment
of counsel is DENIED.

IT is FURTHER ORDERED that the Government is directed to

file its response to Defendants’ pro se motion by no later than

 

 
Case 1:93-cr-00549-JFK Document 197 Filed 12/07/20 Page 2 of 2

January 12, 2021, and to mail a copy to Defendants at that time.
Defendants shall have 30 days from the date on which they are
served with the Government’s response to file a reply, if any.
Absent further order, Defendants’ motion will be considered
fully submitted as of that date.

The Clerk of Court is directed to electronically notify the
Criminal Division of the U.S. Attorney’s Office for the Southern
District of New York that this Order has been issued. The Court
will mail a copy of this Order to Defendants.

SO ORDERED.

Dated: New York, New York

December 2 , 2020 fete + EC
John F.’ Keenan

United States District Judge

 

 

 
